Case 4:19-cr-00064-BMM Document 32 Filed 05/11/20 Page 1 of 8




                             May 11, 2020
Case 4:19-cr-00064-BMM Document 32 Filed 05/11/20 Page 2 of 8
Case 4:19-cr-00064-BMM Document 32 Filed 05/11/20 Page 3 of 8
Case 4:19-cr-00064-BMM Document 32 Filed 05/11/20 Page 4 of 8
Case 4:19-cr-00064-BMM Document 32 Filed 05/11/20 Page 5 of 8
Case 4:19-cr-00064-BMM Document 32 Filed 05/11/20 Page 6 of 8
Case 4:19-cr-00064-BMM Document 32 Filed 05/11/20 Page 7 of 8
Case 4:19-cr-00064-BMM Document 32 Filed 05/11/20 Page 8 of 8
